J-S43034-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

RONALD P. MORENCY, JR.

                            Appellant                  No. 3041 EDA 2014


              Appeal from the Judgment of Sentence July 11, 2014
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0002533-2014


BEFORE: GANTMAN, P.J., PANELLA, J., and OLSON, J.

MEMORANDUM BY GANTMAN, P.J.:                             FILED JULY 21, 2015

        Appellant, Ronald P. Morency, Jr., appeals from the judgment of

sentence entered in the Bucks County Court of Common Pleas, following his

jury trial convictions for resisting arrest or other law enforcement and

disorderly conduct and his bench trial conviction for the summary offense of

harassment.1 We affirm.

        In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises two issues for our review:


____________________________________________


1
    18 Pa.C.S.A. §§ 5104, 5503, 2709, respectively.
J-S43034-15


         WAS PASSIVE        FORCE EMPLOYED BY             APPELLANT
         SUFFICIENT TO      CONVICT APPELLANT OF          RESISTING
         ARREST?

         WAS THE EVIDENCE SUFFICIENT TO SUSTAIN A
         CONVICTION FOR MISDEMEANOR DISORDERLY CONDUCT
         PURSUANT TO 18 PA.C.S.A. § 5503(a)(1), FOR ENGAGING
         IN FIGHTING OR THREATENING, OR IN VIOLENT,
         TUMULTUOUS BEHAVIOR WHEN THE ONLY WARNING TO
         DESIST WAS GIVEN AFTER THE ALTERCATION WAS OVER
         AND THE EVIDENCE, AT MOST, CONSTITUTES A SUMMARY
         OFFENSE?

(Appellant’s Brief at 4).

      When examining a challenge to the sufficiency of the evidence, our

standard of review is:

         [W]hether viewing all the evidence admitted at trial in the
         light most favorable to the verdict winner, there is
         sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying [the above] test, we may not weigh the evidence
         and substitute our judgment for the fact-finder.           In
         addition, we note that the facts and circumstances
         established by the Commonwealth need not preclude every
         possibility of innocence.      Any doubts regarding a
         defendant’s guilt may be resolved by the fact-finder unless
         the evidence is so weak and inconclusive that as a matter
         of law no probability of fact may be drawn from the
         combined circumstances. The Commonwealth may sustain
         its burden of proving every element of the crime beyond a
         reasonable doubt by means of wholly circumstantial
         evidence. Moreover, in applying the above test, the entire
         record must be evaluated and all evidence actually
         received must be considered. Finally, the [trier] of fact
         while passing upon the credibility of witnesses and the
         weight of the evidence produced, is free to believe all, part
         or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (quoting Commonwealth v.

                                     -2-
J-S43034-15


Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)).

      Section 5104 of the Crimes Code defines the offense of resisting arrest

or other law enforcement as follows:

         § 5104. Resisting arrest or other law enforcement

             A person commits a misdemeanor of the second degree
         if, with the intent of preventing a public servant from
         effecting a lawful arrest or discharging any other duty, the
         person creates a substantial risk of bodily injury to the
         public servant or anyone else, or employs means justifying
         or requiring substantial force to overcome the resistance.

18 Pa.C.S.A. § 5104. Additionally, a person is guilty of disorderly conduct if,

with intent to cause public inconvenience, annoyance or alarm, or recklessly

creating a risk thereof, he: “engages in fighting or threatening, or in violent

or tumultuous behavior….” 18 Pa.C.S.A. § 5503(a)(1).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable C. Theodore

Fritsch, Jr., we conclude Appellant’s issues merit no relief.   The trial court

opinion comprehensively discusses and properly disposes of the questions

presented.    (See Trial Court Opinion, filed December 8, 2014, at 5-9)

(finding: 1) although Appellant did not create substantial risk of bodily injury

to arresting officers, his conduct required officers to use substantial force to

effectuate arrest; when Officer Lawhead informed Appellant he was under

arrest, Appellant assumed fighting stance and challenged officer; Appellant

continually refused to place his arms behind his back; further, Appellant’s

physical resistance caused Officer Lawhead to seek assistance from his

                                     -3-
J-S43034-15


partner to effectuate arrest; 2) Appellant engaged in tumultuous behavior,

which persisted after Appellant received reasonable warnings to desist;

Appellant’s conduct occurred outside market, within earshot of patrons;

Appellant threatened Victim, uttered profanities, and pushed Victim to

ground; Appellant continued his unruly behavior, even after Victim and

Officer Lawhead repeatedly asked Appellant to stop). Accordingly, we affirm

on the basis of the trial court opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2015




                                      -4-
Circulated 07/09/2015 01:31 PM
Circulated 07/09/2015 01:31 PM
Circulated 07/09/2015 01:31 PM
Circulated 07/09/2015 01:31 PM
Circulated 07/09/2015 01:31 PM
Circulated 07/09/2015 01:31 PM
Circulated 07/09/2015 01:31 PM
Circulated 07/09/2015 01:31 PM
Circulated 07/09/2015 01:31 PM
Circulated 07/09/2015 01:31 PM